Case 2:16-cv-00153-FMO-DFM Document 67 Filed 05/14/20 Page 1 of 1 Page ID #:2179




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   IVAN ALQUICIRA,                          Case No. CV 16-00153-FMO (DFM)

            Petitioner,                     Order Accepting Report and
                                            Recommendation of United States
               v.                           Magistrate Judge

   STU SHERMAN,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Further, the Court has engaged in a de novo review of
  those portions of the Report and Recommendation to which objections have
  been made. The Court accepts the report, findings, and recommendations of
  the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition and dismissing this action with prejudice.



   Date: May 14, 2020                        ____________/s/_______________
                                             FERNANDO M. OLGUIN
                                             United States District Judge
